Citation Nr: 0608075	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
condition, to include major depression/ dysthymia.  

2.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain, Counsel




INTRODUCTION

The veteran had active military service from October 1982 to 
March 1983, and from November 1983 to March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for multiple 
sclerosis and denied reopening a claim for service connection 
for a psychiatric condition, to include major depression/ 
dysthymia.  

The appellant's initial claim for service connection for a 
psychiatric disorder (claimed as major depression, anxiety, 
and stress) was denied by the RO in a June 1999 rating 
decision.  Although the RO specifically addressed the issue 
of whether new and material evidence had been submitted to 
reopen the claim in the June 2003 rating decision, the new 
and material evidence requirement is a legal issue that the 
Board has a duty to address, regardless of the RO's actions.  
Hence, the issue has been characterized as on the initial 
page of this decision accordingly.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The reopened claim of entitlement to service connection for a 
psychiatric disability is the subject of a Remand below.  The 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  By rating decision in June 1999, the RO denied service 
connection for a psychiatric condition (claimed as major 
depression, anxiety, and stress).  The appellant did not file 
a notice of disagreement within one-year of the July 1999 
notice of the decision.  

2.  The evidence associated with the claims file subsequent 
to the RO's June 1999 rating decision is new, and when 
considered in conjunction with the record as a whole, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating the claim on the merits.  

3.  Multiple sclerosis is not currently demonstrated by the 
competent clinical evidence of record.


CONCLUSIONS OF LAW

1.  The unappealed June 1999 RO decision which denied service 
connection for a psychiatric disorder (claimed as depression, 
anxiety, and stress) is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include major depression/ dysthymia.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (a), 3.159(c) 
(as in effect from August 29, 2001).  

3.  Multiple sclerosis was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Duty to notify

In the present case, VA satisfied its duty to notify the 
appellant by means of a VA letter issued in December 2002.  
The letter apprised the appellant of the information and 
evidence necessary to substantiate his claims.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  The SOC contained the complete text of 38 
C.F.R. § 3.159(b)(1) which advised the appellant to send any 
evidence in his possession, pertinent to the appeal, to VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159 (2005).  The VCAA notice was 
accomplished in December 2002, prior to the initial 
unfavorable determination in June 2003 by the agency of 
original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The notice provided did not inform the veteran as to the 
rating criteria for a psychiatric disability or multiple 
sclerosis, nor was the veteran informed as to the law 
pertaining to effective dates.  Nevertheless, as the instant 
decision reopens the veteran's claim for service connection 
for a psychiatric disability and remands the reopened 
psychiatric disability claim, as well as denies the claim for 
service connection for multiple sclerosis, no disability 
rating or effective date is contemplated in the Board's 
adjudication herein.  As such, there is no possibility of any 
prejudice to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Since this has been accomplished, the Board finds that all 
due process concerns with regard to the issues adjudicated 
herein have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as reports of 
post service treatment and examinations, VA and private.  The 
Board has carefully reviewed the appellant's statements and 
concludes that he has not identified further available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional available 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims adjudicated herein.  

The Board acknowledges the appellant's December 2004 
contentions regarding missing service medical records (SMRs) 
for treatment received in 1986 for depression at Aberdeen 
Proving Grounds, Maryland, and at Walter Reed Hospital.  In 
view of the Board's favorable determination herein reopening 
the claim for service connection for a psychiatric 
disability, and the absence of current demonstration of 
multiple sclerosis, the Board can identify no further 
development that would avail the appellant or aid the Board's 
adjudication herein.  A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Board is of the opinion that all available evidence that 
could substantiate the claims adjudicated herein has been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to the request to reopen the claim for 
service connection for a psychiatric disability and the claim 
for service connection for multiple sclerosis.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II.  New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

The appellant's initial claim of entitlement to service 
connection for a psychiatric disorder (claimed as major 
depression, anxiety, and stress) was denied by a June 1999 
rating action.  The appellant did not submit a notice of 
disagreement within one-year from receipt of the July 1999 
notice of decision and appellate rights.  That rating 
decision is final.  38 U.S.C.A. § 7105.  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  38 
U.S.C.A. § 5108.  For requests to reopen that are received on 
or after August 29, 2001, as in this case, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (a) (effective 
August 29, 2001).   

The evidence of record at the time of the June 1999 final 
rating decision included the appellant's service medical 
records and reports of post service medical treatment and 
examinations, private and VA. The service medical records 
show no treatment or finding of a psychiatric condition 
during active military service.  The first treatment 
following service is shown to occur more than one year after 
separating from service.  None of the post service medical 
evidence of record at the time of the June 1999 rating 
decision shows that his psychiatric symptoms were related to 
service. 

The newly submitted evidence received since June 1999 
includes additional service medical records, post service 
treatment records (VA and private), and a report of VA 
examination.  The service medical records include clinical 
records dated in February 1989 which show an evaluation of 
adjustment disorder with mixed emotional features.  That 
evidence is "new" in that it was not previously of record.  
It is also "material" for purposes of reopening the claim 
as it relates to a fact not previously established, that 
psychiatric abnormality was present in service.  The Board 
finds that the service medical records are material because 
they bear directly and substantially upon the specific matter 
under consideration (i.e., service connection for a 
psychiatric disability) and when considered in conjunction 
with the record as a whole, relates to an unestablished fact 
(i.e., treatment in service for psychiatric symptoms), and 
raises a reasonable possibility of substantiating the claim 
on the merits.  38 C.F.R. § 3.156 (a) (effective August 29, 
2001).  See also 38 C.F.R. § 156(c).  In a case such as this, 
it is not necessary to discuss all evidence submitted since 
the last final denial on any basis to reopen the claim, only 
that "new and material" evidence is submitted.  Having 
received "new and material" evidence, the Board reopens the 
claim of entitlement to service connection for a psychiatric 
condition to include major depression/ dysthymia.  

III.  Service Connection

The Board has reviewed all evidence in the appellant's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The Board will summarize the evidence where appropriate, and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on each claim.  

Applicable legal criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Multiple sclerosis

The appellant's available service medical records do not show 
any complaints of, treatment for, or a diagnosis of multiple 
sclerosis.  Moreover, there is no competent evidence showing 
the appellant currently has multiple sclerosis.  Post service 
VA treatment records show the appellant was diagnosed as 
having multiple sclerosis in September 2001 following a CT 
scan.  Diagnostic testing in November 2001 included 
questionable diagnoses of multiple sclerosis by CT scan and 
an ophthalmology examination followed by negative 
cerebrospinal fluid testing.  The diagnosis of multiple 
sclerosis was later rejected in favor of the diagnosis of 
conversion disorder as shown in February, April, May, and 
October 2003.  The Board has carefully reviewed the medical 
evidence in the claims file, and it clearly shows that while 
multiple sclerosis was diagnosed by CT scan in September 
2001, subsequent clinical reports establish that such 
diagnosis was not supported by further confirmatory tests.  
In the absence of current demonstration by competent clinical 
evidence of multiple sclerosis, service connection is not in 
order.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Since the competent (clinical) evidence of record 
fails to establish that the appellant currently has multiple 
sclerosis, the preponderance of the evidence is against the 
claim, and the appellant is not entitled to service 
connection for such disability on either a presumptive or 
non-presumptive basis.  See also 38 C.F.R. §§ 3.303, 3.307, 
3.309.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder, to 
include major depression/ dysthymia.  

Service connection for multiple sclerosis is denied.


REMAND

Prior to appellate consideration of the reopened claim of 
entitlement to service connection for a psychiatric 
disability, to include depression and/or conversion disorder, 
the Board finds that further development is required.  In 
this regard, the Board notes that documents of record 
establish that the veteran contends he was treated for 
depression in service, in 1986, at Aberdeen Proving Grounds, 
Maryland, and at Walter Reed Hospital.  The Board notes that 
the RO has unsuccessfully requested additional service 
medical records for the veteran from the National Personnel 
Records Center, including in June 2003.  However, the record 
does not reflect that an attempt has been made to obtain 
mental health treatment records for 1986 directly from 
Aberdeen Proving Grounds, Maryland, and at Walter Reed 
Hospital, or any other appropriate alternate source.  Such 
would be useful prior to appellate consideration of the 
appeal.

Further, the record reflects that the veteran sustained a 
head injury in service in June 1986.  The record does not 
contain a clinical opinion as to whether any current 
psychiatric impairment, to include conversion disorder, is 
etiologically related to such injury in service.  Such would 
be useful prior to appellate consideration of the appeal.  

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  After obtaining all necessary 
authorization from the veteran for 
release of information, directly contact 
the mental health clinic at Aberdeen 
Proving Ground, Maryland and the mental 
health clinic at Walter Reed Hospital, 
and request a copy of all reports of 
treatment of the veteran in 1986.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disability present.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
specifically requested to opine whether 
it is at least as likely as not that any 
current acquired psychiatric disability, 
to include depression and/or conversion 
disorder, is etiologically related to any 
psychiatric manifestation in service.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


